Citation Nr: 0008028	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-01 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for the residuals of low back surgeries.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to August 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Hospital and Regional 
Office (RO) Center located in Sioux Falls, South Dakota, 
which denied the veteran's claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of spinal surgery.  The veteran filed a timely 
notice of disagreement and perfected a substantive appeal.  
During the pendency of this appeal, the case was transferred 
to the RO located in Los Angeles, California.


FINDINGS OF FACT

1.  The veteran underwent low back surgeries at the VA 
Medical Center in West Los Angeles, California in March 
1991and April 1993.  

2.  The veteran's claim for compensation benefits pursuant to 
38 U.S.C.A. § 1151 for the residuals of low back surgeries is 
plausible.


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation under the 
provisions of 38
U.S.C.A. § 1151 (West 1991) for the residuals of low back 
surgeries is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit held that VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims. 

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist him 
in developing the facts pertinent to his claim.  Accordingly, 
the threshold question that must be resolved in this appeal 
is whether the veteran has presented a well grounded claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the requirements for a well grounded 
claim under 38 U.S.C.A. § 1151 are: (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus between that 
asserted injury or disease and the current disability.  Jones 
v. West, 12 Vet. App. 460, 464 (1999).

Under the law, any veteran who has suffered an injury, or an 
aggravation of an injury, as the result of VA 
hospitalization, medical, or surgical treatment, and such 
injury or aggravation results in additional disability or the 
death of such veteran, then disability or death compensation 
will be awarded in the same manner as if such disability, 
aggravation, or death were service-connected. 38 U.S.C.A. § 
1151 (West 1991).

In determining that additional disability exists, the 
following considerations will govern:

(1) The veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.

(i)	As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained.

(ii)	As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.

(2)	Compensation will not be payable under 38 U.S.C.A. 1151 
for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized. 38 C.F.R. § 3.358(b) (1996)

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1)	It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.

(2)	The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3)	Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

(4)	When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358 (1999).

Where disease, injury, death or the aggravation of an 
existing disease or injury occurs as the result of having 
submitted to a VA examination, medical or surgical treatment, 
hospitalization or a course of vocational rehabilitation 
under any law administered by VA and not a result of the 
veteran's own willful misconduct, disability or death 
compensation or dependency and indemnity compensation will be 
awarded for such disease, injury, aggravation or death as if 
such condition were service connected. 38 C.F.R. § 3.800.

38 U.S.C.A.§ 1151 was amended with regard as to what 
constitutes a "qualifying additional disability." The 
revisions became effective October 1,1997. The amendment 
serves to further restrict the application of 38 U.S.C.A. § 
1151 as negligence is now a factor be considered and, thus, 
would be less favorable to veteran than the statute prior to 
the revisions. The United States Court of Veterans Appeals 
(Court) has held that where the law changes after a claim has 
been filed or reopened, but before the administrative or 
judicial process has been concluded, the version most 
favorable will be applied, unless Congress provided otherwise 
or permitted the VA Secretary to provide otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991). Accordingly, the more favorable version of 38 
U.S.C.A. § 1151, in effect before October 1997, will be 
applied to the appellant's claim.

The veteran was hospitalized at the VA Medical Center in West 
Los Angeles, California, from April 16 to May 2, 1991 for low 
back complaints.  While hospitalized the veteran underwent a 
left L1-2 medial facetectomy, L3-4 complete laminectomy, L2-
3-4 bilateral foraminotomies, repair of a dural tear, and a 
L3 to L5 posterolateral spinal fusion with crest bone graft 
and placement of Steffee pedicle screws.  Postoperatively 
there were no complications.  He received follow-up treatment 
at the VA outpatient clinic.

His complaints persisted and he was again hospitalized at the 
VA Medical Center in West Los Angeles, California, July 7 to 
August 25, 1993.  While hospitalized he underwent a 
laminectomy of the L1, L2, and L5-S1; a neuroforaminal 
decompression and hardware removal; and an L2 to S1 rod 
spinal fusion with iliac crest bone graft.  Postoperatively 
there were no complications.  He continues to receive follow-
up treatment at the VA outpatient clinic.  When seen at the 
neurology clinic he reported that he was unable to walk.  The 
examination showed that he staggered when he walked. The 
examiner indicated that it was hard to define any organic 
symptoms.

To summarize, the evidence shows that following the first 
surgery in April 1991, the veteran's low back problems 
required a second surgery in July 1993.  His low back 
complaints have persisted.  The Board finds that this 
evidence indicates that there may be additional disability 
involving the low back associated with the two surgeries.  
Accordingly, the claim is well grounded. 


ORDER

The veteran's claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991) 
for the residuals of low back surgeries is well grounded, and 
to this extent only, the claim is granted.


REMAND

Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the veteran in the development 
of facts pertinent to his claim.  The Court has held that the 
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

In this regard the treatment records on file, relative to the 
sugarless performed at the VA Medical Center in West Los 
Angeles, California, during hospitalizations from April 16 to 
May 2, 1991 and July 7 to August 25, 1993 are incomplete.  
Additionally the Medical Center in West Los Angeles, 
California in December 1995 indicated that they could not 
locate all the records.  The Loma Linda VA Medical Center in 
response to a request made by the RO furnished copies of 
records which were previously on file.

In response to requests by the RO to VA facilities outpatient 
records covering the period from February 1993 April 1997 
have been received.  However, although there are VA treatment 
records on file dated prior to 1993, it is unclear whether 
the records pertaining to treatment prior to February 1993 
are complete.  Also, the Board is of the opinion that a 
current VA examination would be of assistance in rendering a 
decision in this case. 

The veteran in May 1998 indicated that the time allotted for 
his hearing scheduled for latter in May 1998 would be 
inadequate.  As such, the RO canceled the hearing.

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following action: 

1.  The RO should furnish the veteran 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his low back disability 
covering the period from 1991 to the 
present.  The RO should then obtain any 
of these records which are not on file.  
He should also be asked if he desires a 
hearing at the RO before a Hearing 
Officer, or before a member of the Board 
per videohearing, a Travel Board, or in 
Washington D.C.

2.  The RO should request the VAMC in 
Loma Linda to furnish the original 
medical records regarding the veteran's 
hospitalization at the VAMC in West Los 
Angeles from April 16 to May 2, 1991 and 
July 7 to August 25, 1993, to include the 
operative report, doctor's orders, and 
nurses' and progress notes.  If the 
original records cannot be furnished, 
copies of the original records should be 
obtained and certified by the appropriate 
hospital administrator.  If these records 
are not located at the Loma Linda 
facility, the RO should contact all VA 
medical facilities identified by the by 
the veteran and the record, to include 
the West Los Angeles, VA medical 
facility, in order to obtain these 
records.  

3.  If the surgical report for the July 
1993 surgery is located, a copy of the 
report should be sent to the veteran.  

4.  Thereafter, the RO should schedule 
the veteran for VA neurological 
examination in order to determine the 
nature and severity of his low back 
disability.  All indicated tests, studies 
and specialized examinations deemed 
necessary should be performed.  Following 
the examination, and in conjunction with 
a review of the veteran's claims folder 
and medical records, it is requested that 
the examiner render an opinion as to the 
following:

a) What is the degree of medical 
probability that the veteran developed 
identifiable additional disability(ies) 
concerning his low back as a result of 
the surgeries conducted at the VAMC 
during hospitalizations from April 16 to 
May 2, 1991 and July 7 to August 25, 
1993.

b) If the answer to the above is 
affirmative, the examiner should provide 
comments as to which specific components 
of the additional disability(ies) are due 
to VA treatment as opposed to other 
causes, including the "baseline" level of 
disability present before VA treatment 
and any disability due to the natural 
progress of the disease or injury, or 
whether the disabilities were certain to 
result from or intended to result from 
the surgery.  

The examiner is to be advised that 
negligence is not a factor to be 
considered.  A complete rationale for all 
opinions expressed should be included in 
the examination report.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted the veteran and his 
representative should be provided with a Supplemental 
Statement of the Case, which includes the amended 38 U.S.C.A. 
§ 1151, and afforded an opportunity to respond.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals


 



